CRAWFORD, Judge
(concurring in the result):
23. I disassociate myself from the implications of the majority that, because of the change of appellate counsel, the failure to raise an issue on appeal could not be waived.
24. We have not addressed the question of waiver of an issue raised for the first time before this Court. Cf. United States v. Smith, 41 MJ 385 (1995). Absent a showing of good cause for failure to raise an issue or manifest injustice, this Court should not exercise its discretion to entertain an issue raised for the first time before this Court. See, e.g., McCleskey v. Zant, 499 U.S. 467, 489-96, 111 S.Ct. 1454, 1468-71, 113 L.Ed.2d 517 (1991); Singleton v. Wulff, 428 U.S. 106, 121, 96 S.Ct. 2868, 2877, 49 L.Ed.2d 826 (1976); Hormel v. Helvering, 312 U.S. 552, 557, 61 S.Ct. 719, 721-22, 85 L.Ed. 1037 (1941), see also Ryder v. United States, — U.S. -, -, 115 S.Ct. 2031, 2037, 132 L.Ed.2d 136 (1995) (remand limited to eases in which issue was raised before the Court of Military Appeals).
*44825. The failure to invoke waiver absent such a showing prevents finality, taxes scarce resources, and encourages withholding of objections. McCleskey v. Zant, supra.
26. Applying the federal waiver rule is appropriate. Indeed, our system is already more protective than others and has a multitude of safeguards to ensure a fair and just review. Verbatim records of trials are required in many cases even though no issues are raised immediately after trial. Art. 54(c)(1), Uniform Code of Military Justice, 10 USC § 854(c)(1). New counsel are appointed, regardless of indigency, to critically analyze the records concerning the action of the prosecutors, defense counsel, judges, and other participants at the court-martial. Appellate defense counsel are free to raise many issues, including the ineffectiveness of the trial defense counsel. Additionally, the Code establishes the Courts of Criminal Appeals as the first-tier reviewing court and requires them to examine the findings and sentence to ensure that they are “correct in law and fact.” See Art. 66(c), UCMJ, 10 USC § 866(c) (emphasis added); Ryder v. United States, supra. If an issue is not raised by counsel, not specified and not addressed in an opinion, waiver should apply absent a showing of good cause for failing to raise the issue or manifest injustice. See also United States v. Bigler, 817 F.2d 1139, 1140 (5th Cir.1987). This rule would ensure no miscarriage of justice and preserve judicial resources.